Title: John Adams to Isaac Smith Sr., 1 June 1776
From: Adams, John
To: Smith, Isaac Sr.


     
      Dear sir
      Philadelphia June 1. 1776
     
     Your favours of May 14. and 22d. are now before me. The first I shewed to Mr. Morris, as soon as I received it. The last contains Intelligence, from Hallifax of the Streights to which our Enemies are reduced, which I was very glad to learn.
     I am very happy to learn from you and some other of my Friends that Boston is securely fortified; but still I cannot be fully satisfied untill I hear that every unfriendly Flagg is chased out of that Harbour.
     Cape Ann, I am sensible is a most important Post, and if the Enemy should possess themselves of it, they might distress the Trade of the Colony to a great Degree. For which Reason I am determined to do every Thing in my Power to get it fortified at the Continental Expence. I cant be confident that I shall succeed but it shall not be my Fault if I dont.
     I am very glad you gave me your Opinion of the Utility of that Harbour and of the Practicability of making it secure, because I was not enough acquainted with it before to speak with Precision about it.
     Your Observations upon the oppressive severity of the old Regulations of Trade in subjecting Ships and Cargoes to Confiscation for the Indiscretion of a Master or Mariner, and upon the Artifice and Corruption which was introduced respecting Hospital Money, are very just: But if you consider the Resolution of Congress, and that of Virginia of the 15th. of May, the Resolutions of the two Carolinas and Georgia, each of which Colonies, are instituting new Governments, under the Authority of the People; if you consider what is doing at New York, New Jersey, Pensilvania, and even in Maryland, which are all gradually forming themselves into order to follow the Colonies to the Northward and Southward, together with the Treaties with Hesse, Brunswick and Waldeck and the Answer to the Mayor &c. of London; I believe you will be convinced that there is little Probability of our ever again coming under the Yoke of British Regulations of Trade. The Cords which connected the two Countries are cutt asunder, and it will not be easy to splice them again, together.
     I agree with you, in sentiment, that there will be little Difficulty in Trading with France and Spain, a great deal in dealing with Portugal, and some with Holland. Yet by very good Intelligence I am convinced, that there are great Merchants in the United Provinces and even in Amsterdam, who will contract to supply you with any Thing you want, whether Merchandize or military Stores by the Way of Nieuport and Ostend, two Towns which are subject to the Empress of Austria, who has never taken any public Notice of the Dispute between Britain and Us, and has never prohibited her Subjects from supplying us with any Thing.
     There is a Gentleman, now in this City, a Native of it, and a very worthy Man who has been lately in those Towns as well as Amsterdam, who informs me that he had many Conversations there, with Merchants of figure, and that they assured him they should be glad to contract to furnish us with any Supplies, even upon Credit, for an Interest of four Per Cent.
     Other Intelligence to the same Purpose, with Additions of more Importance, has been sent here. But the Particulars may not be mentioned.
     Europe seems to be in a great Commotion; altho the Appearance of a perfect Calm is affected, I think this American Contest will light up a general War. What it will end in, God alone knows, to whose wise and righteous Providence I chearfully submit, and am with great Esteem and Respect for the Family, your Friend & servant.
    